Citation Nr: 9903899	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-07 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
January 1979.

By rating action of August 1992, the RO denied service 
connection for a right knee disorder and right ankle 
disorder.  The veteran was notified of the denial by letter 
dated in August 1992.  The veteran did not file a timely 
Notice of Disagreement (NOD) within one year of the August 
1992 rating action and the decision became final.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating action in which 
the RO found that new and material evidence had not been 
submitted to reopen the veteran's claims for service 
connection for a right knee disorder and a right ankle 
disorder.  The veteran appealed and was afforded a hearing 
before the undersigned member of the Board in Washington, 
D.C., in September 1998.


REMAND

As noted above, the RO denied service connection for a right 
knee disorder and a right ankle disorder in an August 1992 
rating decision.  The veteran complained of right knee pain 
in service in October 1977.  Examination showed pain on 
dorsal flexion of the right ankle and pain with range of 
motion of the right knee.  No swelling was noted.  There was 
pain on palpation of the right knee.  The veteran was 
diagnosed with muscle spasm and restricted to light duty for 
two days.  The service medical records further reflect that 
the veteran had sustained a right ankle injury in a December 
1977 motorcycle accident.  There was no evidence of fracture.  
The diagnosis was sprain/abrasion of the right ankle.  There 
was no diagnosis of right knee pathology noted in service.  
The separation examination was negative for either a right 
knee or right ankle disorder.

At the time of the denial of service connection in the August 
1992 rating action, post-service treatment records then in 
the claims folder revealed that the veteran had been seen for 
complaints of pain in his knees as early as 1982.  In 
November 1982, he was diagnosed with arthralgia of both 
knees.  Private treatment records reflect treatment for right 
knee pain in 1991 and 1992.  The veteran underwent an 
arthroscopy on his right knee in March 1992.

In conjunction with the veteran's attempt to reopen his 
claims, substantial clinical records have been associated 
with the claims folder.  In the August 1997 statement in 
which he attempted to reopen his claims, the veteran reported 
that he had been treated at the Prospect Hill Health Center 
in 1982 for his right knee and right ankle disorders.  These 
records have not been obtained and are not in the claims 
folder.

Voluminous private treatment records were received from 
various medical facilities.  Many of these clinical records 
pertain to treatment of disorders other than the right knee 
and right ankle.  With respect to the pertinent medical 
records concerning treatment of the right knee and right 
ankle, there is evidence that the veteran has had at least 
three surgeries on his right knee since his discharge from 
service.  In March 1992, the veteran underwent an arthroscopy 
of the right knee, consisting of excision of medial shelf 
plica and lateral retinacular release.  In April 1994, the 
veteran underwent another arthroscopy and a Fulkerson tibial 
tubercle osteotomy of the right tibia.  In March 1997, the 
veteran had an arthroscopic resection of scar tissue of the 
right knee with removal of two cortical screws in the right 
tibial tubercle.

At his September 1998 Board hearing, the veteran testified 
that he sustained a twisting injury to his right knee in 
service and an abrasion to his right ankle, both as a result 
of a motorcycle accident in December 1977.  He was taken to 
the emergency room in Long Beach, California, where he was 
treated and released with crutches to use.  At the time of 
the accident, the veteran was stationed on a destroyer which 
was staffed only by a corpsman, and no physician.  He 
indicated that he has had constant right knee pain since that 
time.  His right ankle swells.  After his discharge from 
service, the veteran testified that he sought treatment for 
his right knee in the early 1980's.  He was treated by a 
private physician prior to 1982 identified as Dr. Manor.  
There are no records from Dr. Manor in the claims folder.  He 
said that his right knee had been operated on in the early 
1980's.  There are no records of knee surgery during the 
1980's in the claims folder.  The veteran also indicated that 
in 1988, his right knee gave out and he had arthroscopic 
surgery by a physician identified as Dr. Lincoln.  The 
veteran indicated that Dr. Lincoln had linked his right knee 
problems to the twisting injury sustained in service.  There 
are no records from Dr. Lincoln in the claims folder and no 
evidence of any arthroscopic surgery on the right knee in 
1988.  The veteran further testified that Dr. Ralph Liebelt 
performed the second knee operation on the veteran's right 
knee.  Records from Dr. Liebelt are in the claims folder and 
it is shown that he performed surgery on the veteran's right 
knee in March 1992 and again in April 1994.  The veteran also 
stated that Dr. Peter W. Gilmer performed two further 
surgeries on the right knee.  Records in the claims folder 
reveal that Dr. Gilmer performed the March 1997 surgery on 
the veteran's right knee.

At his Board hearing, the veteran submitted a letter from 
Jeffrey C. Kafer, M.D., a private internist, dated in August 
1998.  The letter was submitted with a waiver of RO review 
pursuant to the provisions of 38 C.F.R. § 20.1304 (c).  Dr. 
Kafer stated that the veteran has been followed for chronic 
pain in his right knee due to patellofemoral syndrome.  He 
has undergone at least two prior surgeries on the right knee 
and continues to have pain which is only temporarily relieved 
by medication and occasional steroid injections.

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Veterans Appeals (Court) has held that, once 
a denial of service connection has become final, the claim 
cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

The Board notes that, until recently, the caselaw of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would 
change the outcome" in the prior determination.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991); see Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  However, 
the United States Court of Appeals for the Federal Circuit 
has recently held that this judicially created standard is 
inconsistent with the language of section 3.156(a) of 
VA regulations, cited above, and has overruled the extension 
of the Manio analysis that was first articulated by the Court 
in Colvin, supra.  See Hodge v. West, 155 F. 3d. 1356 (1998).  
Inasmuch as the April 1998 SOC furnished by the RO to the 
veteran and his representative was based, in part, on the 
standard which was struck down in Hodge, supra, a remand is 
warranted to allow the RO to apply the standards set forth 
therein.  The Board notes that the April 1998 SOC applied the 
correct standard of review at the time it was issued, because 
the Hodge case was not decided by the United States Court of 
Appeals for the Federal Circuit until September 16, 1998.  
However, this fact does not change the requirement that this 
case be remanded again.

The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask him to provide the dates of all 
surgical procedures on his right knee 
and/or right ankle, other than those 
pertaining to the right knee in March 
1992, April 1994 and March 1997, which 
have already been documented in the 
claims folder.  The veteran should 
identify, with specificity, the names of 
the physicians who performed each 
operation.  Thereafter, the RO should 
obtain a complete copy of all treatment 
and operative records from the identified 
source(s), to include Drs. Manor and 
Lincoln, identified by the veteran at his 
September 1998 Board hearing.  The RO 
should also obtain a copy of all 
treatment records pertaining to the right 
knee and right ankle from Prospect Hill 
Health Center.  All records should be 
associated with the claims folder. 

2.  Thereafter, RO should review the 
record and readjudicate the issues of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a right knee 
disorder and a right ankle disorder.  The 
RO is directed to make a decision on 
these issues based only on consideration 
of the holding in Hodge, supra, and on 
38 C.F.R. § 3.156.

If the determinations remain adverse to the veteran, both the 
appellant and his representative should be provided with a 
Supplemental Statement of the Case.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified.  The purpose of this 
remand is to procure clarifying data, to comply with a 
precedent decision of the Court and to ensure due process of 
law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


